DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine 
grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, 13-17, and 19-20 of U.S. Patent No. 10,911,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the set of claims in the examined application and the set in those of in the patent, both define same invention, except the set of independent claims (21, 28, and 34) in the examined application include the additional limitations of “each application communication port associated with a respective one of a plurality of emergency service types”, however, these limitations are obvious modification based on the set of patented claims, for example, patented claim 5 includes the limitations of “determining an emergency type of a plurality of emergency types for each identified application communication port; associating each identified application communication port with its determined emergency type; and storing the associations between the identified application communication ports and determined emergency types”, and therefore, the set of claims in the continuation are obvious modification of the subject matter from the patented claims.

Application No. 17/157,189
U.S. Patent No. 10,911,599
21. A method comprising: 
    receiving, at a desktop agent, an application launch request for an emergency service application, wherein: the emergency service application comprises a plurality of application communication ports, each application communication port associated with a respective one of a plurality of emergency service types, and    
     the application launch request comprises data indicating one of the plurality of emergency service types; 
    identifying, by the desktop agent, one of the plurality of application communication ports based on the application launch request; 
   generating, by the desktop agent, a launch message for the emergency service application to launch the emergency service application; 
    transmitting the launch message from the desktop agent to the identified application communication port; and 
    receiving, at the desktop agent from the identified application communication port, information collected by the emergency service application.
1. A method comprising: 
    receiving, at a desktop agent, an application launch request for an emergency service application, wherein: the emergency service application comprises a plurality of application communication ports, and 

   
   the application launch request comprises data associated with a selected port of the plurality of application communication ports; 
    identifying, by the desktop agent, the selected port based on the application launch request; 
   
    generating, by the desktop agent, a launch message for the emergency service application to launch the emergency service application; 
    transmitting the launch message from the desktop agent to the selected port; 
   
     receiving, at the desktop agent from the selected port, information collected by the emergency service application; and 

    transmitting the information collected by the emergency service application to a cloud-based computer aided dispatch system.
22. The method of claim 21, further comprising transmitting the information collected by the emergency service application via an Internet Protocol (IP) interface of the desktop agent.
2. The method of claim 1, wherein transmitting the information further comprises: transmitting the information to the cloud-based computer aided dispatch system via an Internet Protocol (IP) interface of the desktop agent. 

providing the information to a web-application interface of the desktop agent; processing, using the web-application interface, the information for transmission to a web- browser; and
transmitting the information from the web-application interface to the web-browser.
3. The method of claim 1, wherein transmitting the information further comprises: providing the information to a web-application interface of the desktop agent; processing, using the web-application interface, the information for transmission to a web-browser; and transmitting the information from the web-application interface to the web-browser, wherein the web-browser transmits the information to the cloud-based computer aided dispatch system.
24. The method of claim 21, further comprising: identifying, by the desktop agent, the plurality of application communication ports of the emergency service application; determining an emergency service type of the plurality of emergency service types for each identified application communication port; associating each identified application communication port with its determined emergency service type; and storing the associations between the identified application communication ports and determined emergency service types.

  5. The method of claim 1, further comprising: identifying, by the desktop agent, the plurality of application communication ports on the emergency service application; determining an emergency type of a plurality of emergency types for each identified application communication port; associating each identified application communication port with its determined emergency type; and storing the associations between the identified application communication ports and determined emergency types.
25.  The method of claim 21, wherein: a web-application interface of the desktop agent receives the application launch request from a web-based application, and an agent communication port of the desktop agent transmits the launch message to the identified application communication port
6. The method of claim 1, wherein: a web-application interface of the desktop agent receives the application launch request from a web-based application, and an agent communication port of the desktop agent transmits the launch message to the selected port of the plurality of application communication ports.
26. The method of claim 25, wherein the web-application interface comprises a SignalR hub, and the web-based application comprises a SignalR client.
7. The method of claim 6, wherein the web-application interface comprises a SignalR hub, and the web-based application comprises a SignalR client.
27. The method of claim 21, wherein the desktop agent and the emergency service application are executing on a computer system configured for 



    a web-application interface configured to receive an application launch request for an emergency service application from a web-based application executing in a browser, the emergency service application comprising a plurality of application communication ports, each application communication port associated with a respective one of a plurality of emergency service types; 

   an agent communication port configured to: select one of the plurality of application communication ports based on an emergency service type indicated by the application launch request, transmit a launch message to the selected application communication port, and     
   receive, from the selected application communication port, information collected by the emergency service application, the information collected by the emergency service application responsive to the launch message.
  9. A computer system comprising a processor and a memory, the computer system configured to execute a desktop agent comprising: 
    a web-application interface configured to receive an application launch request for an emergency service application from a web-based application executing in a browser, the emergency service application comprising a plurality of application communication ports; 



   an agent communication port configured to: transmit a launch message to a selected port of the plurality of application communication ports, the selected port selected based on the application launch request, and 

   receive, from the selected port, information collected by the emergency service application, the information collected by the emergency service application responsive to the launch message; and

    wherein the desktop agent is configured to transmit the information collected by the emergency service application to a cloud-based computer aided dispatch system.
29. The computer system of claim 28, wherein the web-application interface is configured to transmit the information collected by the emergency service application to the web-based application.
10. The computer system of claim 9, wherein the web-application interface is configured to transmit the information collected by the emergency service application to the web-based application, 

	
  11. The computer system of claim 9, further comprising an Internet Protocol (IP) interface configured to transmit the information collected by the emergency service application to the cloud-based computer aided dispatch system.
31.  The computer system of claim 28, the desktop agent configured to: identify the plurality of application communication ports of the emergency service application; determine an emergency service type of the plurality of emergency service types for each identified application communication port; associate each identified application communication port with its determined emergency service type; and store the associations between the identified application communication ports and determined emergency service types.
5. The method of claim 1, further comprising: identifying, by the desktop agent, the plurality of application communication ports on the emergency service application; determining an emergency type of a plurality of emergency types for each identified application communication port; associating each identified application communication port with its determined emergency type; and storing the associations between the identified application communication ports and determined emergency types.
32. The computer system of claim 28, wherein the web-application interface comprises a SignalR hub, and the web-based application comprises a SignalR client.
    13. The computer system of claim 9, wherein the web-application interface comprises a SignalR hub, and the web-based application comprises a SignalR client. 

33. The computer system of claim 28, wherein: the computer system is configured for handling emergency calls, and the plurality of emergency service types comprise fire, police, and medical services.

14. The computer system of claim 9 wherein: the computer system is configured for handling emergency calls, and the plurality of application communication ports are associated with fire, police, and medical applications.
34. A non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to: 
   receive an application launch request for an emergency service application, wherein: the emergency service application comprises a plurality of application communication ports, each application communication port associated with a respective one of a plurality of emergency service types, and 
   the application launch request comprises data indicating one of the plurality of emergency service types; identify one of the plurality of application communication ports based on the application launch request; 
   generate a launch message for the emergency service application to launch the emergency service application; 
   transmit the launch message to the identified application communication port; and receive, from the identified application communication port, information collected by the emergency service application.

    receive an application launch request for an emergency service application, wherein: the emergency service application comprises a plurality of application communication ports, and 


   the application launch request comprises data associated with a selected port of the plurality of application communication ports; identify the selected port based on the application launch request; 
   generate a launch message for the emergency service application to launch the emergency service application; 
   transmit the launch message to the selected port; receive, from the selected port, information collected by the emergency service application; and 

   transmit the information collected by the emergency service application to a cloud-based computer aided dispatch system.

16. The non-transitory computer readable storage medium of claim 15, wherein transmitting the information further comprises: transmitting the information to the cloud-based computer aided dispatch system via an Internet Protocol (IP) interface.
36. The non-transitory computer readable storage medium of claim 34, wherein the instructions further cause the processor to:
provide the information to a web-application interface; process, using the web-application interface, the information for transmission to a web- browser; and transmit the information from the web-application interface to the web-browser.
17. The non-transitory computer readable storage medium of claim 15, wherein transmitting the information further comprises:
 providing the information to a web-application interface; processing, using the web-application interface, the information for transmission to a web-browser; and transmitting the information from the web-application interface to the web-browser, wherein the web-browser transmits the information to the cloud-based computer aided dispatch system.

	
  5. The method of claim 1, further comprising: identifying, by the desktop agent, the plurality of application communication ports on the emergency service application; determining an emergency type of a plurality of emergency types for each identified application communication port; associating each identified application communication port with its determined emergency type; and storing the associations between the identified application communication ports and determined emergency types.
38. The non-transitory computer readable storage medium of claim 34, wherein: a web-application interface receives the application launch request from a web-based application, and an agent communication port transmits the launch message to the identified application communication port.
19. The non-transitory computer readable storage medium of claim 15, wherein: a web-application interface receives the application launch request from a web-based application, and an agent communication port transmits the launch message to the selected port of the plurality of application communication ports.
39.  The non-transitory computer readable storage medium of claim 38, wherein the web- application interface comprises a SignalR hub, and the web-based application comprises a SignalR client.
20. The non-transitory computer readable storage medium of claim 19, wherein the web-application interface comprises a SignalR hub, and the web-based application comprises a SignalR client.
40.The non-transitory computer readable storage medium of claim 34, wherein the processor is part of a computer system configured for handling emergency calls, and the plurality of emergency service types comprise fire, police, and medical services.
14. The computer system of claim 9 wherein: the computer system is configured for handling emergency calls, and the plurality of application communication ports are associated with fire, police, and medical applications.


Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Bozik et al. (US 2016/0088455) – Method and system for emergency call management.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643